IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CURTIS ANTONIO WAY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
        Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-3904

STATE OF FLORIDA,

        Respondent.

___________________________/


Opinion filed September 1, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Curtis Antonio Way, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

     The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.